     Case 3:20-cv-07000-WHA Document 78-5 Filed 06/29/21 Page 1 of 4




 1   Monique Olivier (Cal. Bar No. 190385)
     monique@osclegal.com
 2   Christian Schreiber (Cal. Bar No. 245597)
     christian@osclegal.com
 3
     Hannah Shirey (Cal. Bar No. 332187)
 4   hannah@osclegal.com
     OLIVIER SCHREIBER & CHAO LLP
 5   201 Filbert Street, Suite 201
     San Francisco, California 94133
 6   Tel: (415) 484-0980
     Fax: (415) 658-7758
 7

 8   Elliot Conn (Cal. Bar No. 279920)
     elliot@connlawpc.com
 9   CONN LAW, PC
     354 Pine Street, 5th Floor
10   San Francisco, California 94104
11   Tel: (415) 417-2780
     Fax: (415) 358-4941
12
     Attorneys for Plaintiff Jeremy Stanfield
13   and the Proposed Class
14                               UNITED STATES DISTRICT COURT
15                             NORTHER DISTRICT OF CALIFORNIA
16

17                                                   Case No. 3:20-cv-07000-WHA
18    JEREMY STANFIELD, on behalf of himself
19    and all others similarly situated,
                                                     PLAINTIFF’S RESPONSE TO
20           Plaintiff,                              DEFENDANT TAWKIFY, INC.’S
                                                     REQUESTS FOR ADMISSION, SET ONE
21
                     v.
22
      TAWKIFY, INC.
23
             Defendant.
24

25

26

27
                                                 1
28
      PLAINTIFF’S RESPONSES TO DEFENDANT TAWKIFY, INC.’S REQUESTS FOR ADMISSION, SET ONE
                                   CASE NO.: 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-5 Filed 06/29/21 Page 2 of 4




 1   REQUEST FOR ADMISSION NO. 15):

 2            Admit YOU did not request a cancellation from TAWKIFY within three (3) days of

 3   entering into a CLIENT AGREEMENT with TAWKIFY to purchase a six-match package.

 4   RESPONSE TO REQUEST FOR ADMISSION NO. 15

 5            Plaintiff objects to the request on grounds that the request is vague and ambiguous.

 6   Plaintiff objects to the request to the extent that Defendant’s directions are contrary to Plaintiff’s

 7   obligations under Fed. R. Civ. Proc. 36. See Civ. Local R. 36-2 (“Commentary Under Fed. R.

 8   Civ. P. 36, a party is not required to set forth the basis for an unqualified denial.”).

 9            Subject to and without waiving the foregoing objection(s), and subject to the Preliminary
10   Statement above, Plaintiff responds as follows: Deny.
11   REQUEST FOR ADMISSION NO. 16):

12            Admit YOU did not seek cancellation of YOUR CLIENT AGREEMENT with

13   TAWKIFY by reason of a disability.

14   RESPONSE TO REQUEST FOR ADMISSION NO. 16

15            Admit.

16   REQUEST FOR ADMISSION NO. 17):

17            Admit YOU did not seek cancellation of YOUR CLIENT AGREEMENT with

18   TAWKIFY by reason of YOUR death.

19   RESPONSE TO REQUEST FOR ADMISSION NO. 17

20            Admit.

21   REQUEST FOR ADMISSION NO. 18):

22            Admit YOU exchanged COMMUNICATIONS with TAWKIFY on or after July 17, 2020

23   about continuing to use TAWKIFY’s matchmaking services, including meeting YOUR third

24   match.

25   RESPONSE TO REQUEST FOR ADMISSION NO. 18

26            Plaintiff objects to the request on grounds that it seeks information that is not relevant to

27   the subject matter of the litigation nor reasonably calculated to lead to the discovery of
                                                        10
28
      PLAINTIFF’S RESPONSES TO DEFENDANT TAWKIFY, INC.’S REQUESTS FOR ADMISSION, SET ONE
                                   CASE NO.: 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-5 Filed 06/29/21 Page 3 of 4




 1          Plaintiff objects that the request as phrased is compound and misleading as to the

 2   meaning of “REFUND POLICY . . . applicable to YOU.” Plaintiff objects to the request to the

 3   extent that Defendant’s directions are contrary to Plaintiff’s obligations under Fed. R. Civ. Proc.

 4   36. See Civ. Local R. 36-2 (“Commentary Under Fed. R. Civ. P. 36, a party is not required to

 5   set forth the basis for an unqualified denial.”).

 6          Subject to and without waiving the foregoing objection(s), and subject to the Preliminary

 7   Statement above, Plaintiff responds as follows: Plaintiff admits only that Exhibit C contains the

 8   following sentence that includes an email address: “Please click here or email our Customer

 9   Success Team at customersuccess@tawkify.com for questions about this policy or assistance.”
10   Plaintiff otherwise denies. Plaintiff denies that this email address is “for cancellations.”
11

12    Dated: May 21, 2021                            Respectfully submitted,
13                                                   OLIVIER SCHREIBER & CHAO LLP
14                                                   CONN LAW, P.C.

15                                                   By:      /s/Elliot Conn____
                                                              Elliot Conn
16

17                                                   Attorneys for Plaintiff and the proposed Class
18

19

20

21

22

23

24

25

26

27
                                                         14
28
      PLAINTIFF’S RESPONSES TO DEFENDANT TAWKIFY, INC.’S REQUESTS FOR ADMISSION, SET ONE
                                   CASE NO.: 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-5 Filed 06/29/21 Page 4 of 4




 1                          .   DECLARATION OF SERVICE BY E MAIL
 2          I, the undersigned, declare:

 3          That declarant is and was, at all times herein mentioned, a citizen of the United States

 4   and a resident of the County of Contra Costa, over the age of 18 years, and not a party to or

 5   interest in the within action; that declarant’s business address is 354 Pine Street, 5th Floor, San

 6   Francisco, California 94133.

 7          That on May 21, 2021, declarant served by e-mail a true and correct copy thereof of the

 8   following documents:

 9
            PLAINTIFF’S RESPONSES TO DEFENDANT TAWKIFY, INC.’S
10          INTERROGATORIES TO PLAINTIFF, SET ONE
11
            PLAINTIFF’S RESPONSES TO DEFENDANT TAWKIFY, INC.’S REQUEST
12          FOR PRODUCTION OF DOCUMENTS, SET ONE

13          PLAINTIFF’S RESPONSE TO DEFENDANT TAWKIFY, INC.’S REQUESTS
            FOR ADMISSION, SET ONE
14
     on the parties listed below:
15

16          NELSON MULLINS RILEY & SCARBOROUGH LLP
            Jahmy S. Graham
17          Priscilla Szeto
            Crispin L. Collins
18
            19191 South Vermont Avenue, Suite 900
19          Torrance, CA 90502
            jahmy.graham@nelsonmullins.com
20          priscilla.szeto@nelsonmullins.com
            crispin.collins@nelsonmullins.com
21

22
             I declare under penalty of perjury under the laws of the State of California and the United
23   States that the foregoing is true and correct.

24
                                                                   /s/ Spencer Janssen
25                                                                 Spencer Janssen

26

27
                                                      15
28
     PLAINTIFF’S RESPONSES TO DEFENDANT TAWKIFY, INC.’S REQUESTS FOR ADMISSION, SET ONE
                                  CASE NO.: 3:20-cv-07000-WHA
